Case 8:17-cv-02166-AG-JDE Document 49 Filed 02/05/19 Page 1 of 6 Page ID #:331
Case 8:17-cv-02166-AG-JDE Document 49 Filed 02/05/19 Page 2 of 6 Page ID #:332
Case 8:17-cv-02166-AG-JDE Document 49 Filed 02/05/19 Page 3 of 6 Page ID #:333
Case 8:17-cv-02166-AG-JDE Document 49 Filed 02/05/19 Page 4 of 6 Page ID #:334
Case 8:17-cv-02166-AG-JDE Document 49 Filed 02/05/19 Page 5 of 6 Page ID #:335
     Case 8:17-cv-02166-AG-JDE Document 49 Filed 02/05/19 Page 6 of 6 Page ID #:336



1                                       CERTIFICATE OF SERVICE

2            I certify that the attached Motion was filed using the Court’s CM/ECF system and thereby
3     served on all counsel of record. In addition, courtesy copies were served by electronic mail on
4     Defendants’ counsel as follows:
5
             BRANDON S. REIF
6            breif@reiflawgroup.com

7            CAROLYN H. LUEDTKE
             Carolyn.Luedtke@mto.com
8

9     February 5, 2019                                   /s/ Richard A. Grimm
                                                         Richard A. Grimm
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    MOTION FOR EXTENSION TO RESPOND TO MOTION TO DISMISS - 4
